          Case 1:20-cv-01086-JDB Document 26 Filed 07/28/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 TAYLOR ENERGY COMPANY LLC,
         Plaintiff,
                 v.                                         Civil Action No. 20-1086 (JDB)
 UNITED STATES OF AMERICA,
 Acting by and through the United States Coast
 Guard National Pollution Funds Center,
         Defendant.


                                              ORDER

       Defendant has now answered plaintiff’s complaint seeking judicial review of agency

action. The requirements of Local Civil Rule 16.3 and Federal Rule of Civil Procedure 26(f) are

inapplicable to actions for review on an administrative record. See Local Civil Rule 16.3(b)(1).

The Court has reviewed the complaint and the answer in this case. Defendant raises grounds for

dismissal or summary judgment but has not yet filed a dispositive motion. Accordingly, it is

hereby ORDERED that the parties shall confer and submit by not later than August 24, 2020, a

proposed briefing schedule for the filing of dispositive motions to resolve this matter. In the event

the parties cannot agree, separate proposals shall be filed by that date.



                                                                     /s/
                                                              JOHN D. BATES
                                                          United States District Judge
Dated: July 28, 2020




                                                  1
